DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 8-9, 12-13, 15-18, 20 and 21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/9/15, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/9/15 is withdrawn.  Claims 10 and 19, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record: US2003/0171739 to Murphy; US2009/0036877 to Nardone fails to disclose or render obvious the claimed limitations of claims 1, 15 and 20. 
Specifically, no prior art of record discloses or renders obvious the limitation of “a tubular grabber comprising at least two finger elements, each finger element comprising a notch having an inner top surface and an inner bottom surface defining an inner cavity having a height approximately equal to a thickness of the control ring” in combination with the other limitations of claim 1. 

Specifically, no prior art of record discloses or renders obvious the limitation of “inserting the control ring into one or more notches of a tubular grabber on a delivery tube to enable manipulation of the occlusion device, the one or more notches having an inner top surface and an inner bottom surface defining an inner cavity having a height approximately equal to a thickness of the control ring” in combination with the other limitations of claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.A.M/Examiner, Art Unit 3771                          


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771